Mr. Presiding Justice Thompson delivered the opinion of the court. Abstract of the Decision. 1. Negligence, § 135*—what does not constitute variance. Proof of mere negligence is sufficient to sustain a judgment in an action in tort though the declaration charges wilfulness. 2. Master and servant, § 868*—when negligence of servant of defendant question for jury. In an action for personal injuries sustained by a subcontractor alleged to have been caused by the negligence of an employee of another subcontractor, working in the same building, in lifting up a pipe from the floor as the plaintiff was about to step over it, the question of negligence of the defendant’s employee held to be for the jury. 3. Master and servant, § 868*—when contributory negligence of plaintiff question for jury. In an action for personal injuries sustained by a subcontractor alleged to have been due to the negligence of an employee of another subcontractor, working on the same building, in lifting up a pipe from the floor as the plaintiff was about to step over it, the question whether the plaintiff was in the exercise of due care held for the jury. 4. Master and servant, § 867*—when evidence in action for negligent injuries sufficient to sustain judgment. In an action for personal injuries sustained by a subcontractor alleged to have been due to the negligence of an employee of another subcontractor, working on the same building, in lifting up a pipe from the floor as the plaintiff was about to step over it, evidence held sufficient to sustain a judgment for the plaintiff. 5. Instructions, § 19*—when properly refused. The refusal to give argumentative instructions is not error. 6. Negligence, § 211*—when instruction properly refused. As the doctrine of comparative negligence no longer obtains in this State, it is not error to refuse to give an instruction thereon.